NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

JOSEPH KULWICKI, III,                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D19-24
                                             )
JUDITH A. KULWICKI,                          )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 6, 2019.

Appeal from the Circuit Court for Pasco
County; Daniel D. Diskey, Judge.

John Cullum, Wesley Chapel, for Appellant.

Roland D. Waller, New Port Richey, for
Appellee.


PER CURIAM.


             Affirmed.




LaROSE, MORRIS, and ATKINSON, JJ., Concur.